t c memo united_states tax_court clarence a hunt jr petitioner v commissioner of internal revenue respondent docket no filed date clarence a hunt jr pro_se elizabeth l groenewegen for respondent memorandum opinion couvillion special_trial_judge this case was heard pursuant to sec_7443a and rule sec_180 sec_181 and sec_182 respondent determined a deficiency of dollar_figure in petitioner's federal_income_tax and an accuracy-related_penalty of dollar_figure unless otherwise indicated section references are to the internal_revenue_code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure under sec_6662 for negligence or disregard of rules or regulations under sec_6662 and for a substantial_understatement_of_income_tax under sec_6662 the issues for decision are whether petitioner's horse racing activity was an activity_not_engaged_in_for_profit under sec_183 and whether petitioner is liable for the accuracy-related_penalty under sec_6662 some of the facts were stipulated and those facts with the annexed exhibits are so found and are incorporated herein by reference at the time the petition was filed petitioner's legal residence was oakland california petitioner grew up near the fairgrounds a thoroughbred horse racing track in new orleans louisiana his cousin who was a groom at the track introduced petitioner to the grooming training and racing of thoroughbred horses petitioner developed a love for racehorses and fantasized of one day owning the winning horse in the kentucky derby petitioner realized that accomplishing such a goal would require a great deal of capital in the meantime petitioner frequented different horse racing tracks met with trainers and began studying horses in petitioner began a temporary employment business called allied temporaries allied through the success of this business petitioner accumulated the resources necessary to begin a horse racing activity in petitioner obtained a license to be a horse owner and purchased his first thoroughbred racing horse he later acquired other horses but never owned more than three horses at any given time prior to acquisition of his first horse petitioner did research as to the cost of maintaining and training a racehorse the potential revenue that could be made if a horse won a certain caliber of race and the rules and regulations of horse racing petitioner hired horse trainers and boarded his horses at various race tracks in the year at issue petitioner owned three thoroughbreds none of these were able to race during because they were all injured from to horses owned by petitioner won a few minor races the activity never realized a profit following petitioner continued the activity with no greater degree of success until or on his federal_income_tax return petitioner reported expenses for training and veterinarians of dollar_figure no gross_income and a net_loss of dollar_figure from his horse racing activity petitioner reported wage income of dollar_figure from allied in the notice_of_deficiency respondent disallowed the horse racing activity loss determining the horse racing activity was an activity_not_engaged_in_for_profit under sec_183 and that petitioner had not properly substantiated the claimed expenses at trial respondent conceded that the claimed expenses had been substantiated sec_183 provides generally that if an activity is not engaged in for profit no deduction attributable to such activity shall be allowed sec_183 however provides that deductions that are allowable without regard to whether the activity is engaged in for profit shall be allowed sec_183 further provides that deductions that would be allowable only if the activity were engaged in for profit shall be allowed but only to the extent that the gross_income derived from such activity for the taxable_year exceeds the deductions allowable by reason of sec_183 sec_183 defines an activity_not_engaged_in_for_profit as any activity other than one with respect to which deductions are allowable for the taxable_year under sec_162 or under paragraph or of sec_212 the court inquires whether the taxpayer is engaged in the activity with the actual and honest objective of making a profit 90_tc_74 78_tc_642 affd without published opinion 702_f2d_1205 d c cir the taxpayer's expectation of profit need not be a reasonable one but there must be a good_faith objective of making a profit dreicer v commissioner supra pincite sec_1_183-2 income_tax regs the determination of whether the requisite profit objective exists is to be resolved on the basis of all the surrounding facts and circumstances of the case 72_tc_411 affd without published opinion 647_f2d_170 9th cir sec_1_183-2 income_tax regs greater weight is to be given to the objective facts than to the taxpayer's mere statement of his intent dreicer v commissioner supra pincite sec_1_183-2 income_tax regs the taxpayer has the burden of proving the requisite intent and that the commissioner's determination that the activity was not engaged in for profit is incorrect rule a 290_us_111 although the question of the taxpayer's profit objective is a subjective one objective indicia may be considered to establish the taxpayer's true intent sec_1_183-2 income_tax regs sec_1_183-2 income_tax regs sets forth a nonexclusive list of nine objective factors to be considered when ascertaining a taxpayer's intent these factors are the manner in which the taxpayer carries on the activity the expertise of the taxpayer or his advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that the assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer's history of income or losses with respect to the activity the amount of occasional profits if any the financial status of the taxpayer and the elements of personal pleasure or recreation involved in the activity these factors are not merely a counting device where the number of factors for or against the taxpayer is determinative but rather all facts and circumstances must be taken into account and more weight may be given to some factors than to others cf 70_tc_715 affd 615_f2d_578 2d cir not all factors are applicable in every case and no one factor is controlling 86_tc_360 72_tc_28 sec_1_183-2 income_tax regs in considering the objective factors relevant to this case the court is satisfied based on the record that petitioner has not sustained his burden of establishing that he conducted his horse racing activity with an actual and honest objective of making a profit in petitioner did not present any documentary or other evidence to show that his activity was carried on in a businesslike manner or that he maintained complete and accurate books_and_records of the activity nor did petitioner present any evidence of the amount of time he expended on the activity on the other hand it is clear from the record that petitioner's employment with allied was full time further the court cannot ignore the fact that petitioner realized only nominal gross_income and never realized a profit from the activity over the period from to and thereafter petitioner acknowledged at trial that i didn't have any success at all however he produced no evidence to show that he changed the manner in which he operated his activity in order to make the activity profitable it is quite evident that petitioner derived tremendous pleasure from the activity he had a great love for horses and fantasized winning the kentucky derby despite that fantasy however he failed to conduct the activity with an intent that at some realistic point it would attain a profitable status respondent therefore is sustained on this issue the next issue is whether petitioner is liable for the addition_to_tax under sec_6662 sec_6662 provides that if that section is applicable to any portion of an underpayment in taxes there shall be added to the tax an amount equal to percent of the portion of the underpayment to which sec_6662 applies under sec_6664 no penalty shall be imposed under sec_6662 with respect to any portion of an underpayment if it is shown that there was a reasonable_cause and that the taxpayer acted in good_faith with respect to the underpayment sec_6662 provides that sec_6662 shall apply to any underpayment attributable to negligence or disregard of rules or regulations negligence is defined as lack of due care or failure to do what a reasonable and ordinarily prudent person would do under like circumstances 85_tc_934 the term negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal revenue laws and the term disregard includes any careless reckless or intentional disregard of rules or regulations sec_6662 provides that sec_6662 shall apply to any portion of the underpayment attributable to any substantial_understatement_of_income_tax there is a substantial_understatement_of_income_tax if the amount of the understatement exceeds the greater of percent of the tax required to be shown on the return or dollar_figure sec_6662 for purposes of sec_6662 understatement is defined as the excess of tax required to be shown on the return over the amount of tax that is shown on the return reduced by any rebates petitioner improperly claimed on his federal_income_tax return a dollar_figure net_loss from his horse racing activity furthermore petitioner presented no evidence to establish that he was not negligent or did not disregard rules or regulations the court concludes that petitioner was negligent or in disregard of rules or regulations for purposes of sec_6662 petitioner has not established that any of the reductions under sec_6662 would apply to show that he did not have a substantial_understatement_of_income_tax for for purposes of sec_6662 relating to the penalty for any portion of the underpayment attributable to any substantial_understatement_of_income_tax the maximum accuracy-related_penalty imposed on an underpayment_of_tax may not exceed percent of such underpayment notwithstanding that such portion is attributable to more than one of the types of misconduct described in sec_6662 sec_1_6662-2 income_tax regs therefore although the underpayment_of_tax required to be shown on petitioner's income_tax return was attributable to both negligence and a substantial_understatement_of_income_tax the maximum accuracy- related penalty petitioner is liable for is percent petitioner did not make a showing that there was a reasonable_cause for the understatements of income under sec_6664 accordingly respondent is sustained on the imposition of the accuracy-related_penalty under sec_6662 decision will be entered for respondent
